Citation Nr: 1542185	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  09-45 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating greater than 10 percent for Graves' disease and a thyroid disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1985 to May 2005.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Original jurisdiction in the case currently rests with the RO in New York, New York.  The Board previously remanded the appeal in December 2013 and October 2014 for further development.  

In November 2011, the Veteran testified before the undersigned at a personal hearing.  At this hearing, the undersigned specifically determined that the issue currently on appeal is one for a higher initial rating, stemming from the original grant of service connection for Graves' disease and hyperthyroidism in the above-referenced August 2005 rating decision.  As noted in the October 2014 remand, the Board has amended the issue on appeal to include any thyroid disorder, as the evidence indicates that the Veteran is now hypothyroid, rather than hyperthyroid.

The issue of entitlement to a temporary total rating for hospital treatment for a service-connected disability pursuant to 38 C.F.R. § 4.29 has been raised by the record in a July 2007 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's thyroid condition has not manifested in tachycardia, tremor, and increased pulse or blood pressure at the same time at any point during the period on appeal.

2.  The Veteran's thyroid condition has not manifested in constipation during the period on appeal.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for Graves' disease and a thyroid disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.119, Diagnostic Codes 7900-7903 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a rating in excess of 10 percent for her thyroid disability.  While her thyroid condition has evolved since she was first granted service-connection for that disability and assigned a 10 percent rating, at no time, for the reasons stated below, has her disability ever most nearly approximated the criteria necessary to warrant a higher rating under the potentially applicable rating criteria.   

VA's Duties to Notify and Assist

VA has fully complied with its duties under the Veterans Claims Assistance Act of 2000 (VCAA) to notify and assist the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Concerning the duty to notify, VA provided the Veteran notice of the type of evidence needed to substantiate her claim on both scheduler and extraschedular bases in February 2008.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  While that notice was after the initial adjudication of the claim, any timing deficiency was cured by subsequent readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006).

Concerning VA's duty to assist, 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159, the claims file contains the Veteran's pertinent treatment records, as well as the results of multiple VA examinations, including an endocrine examination from February 2015 that complied with the Board's October 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no indication of any outstanding relevant evidence.  As such, all necessary development has been accomplished, and no further assistance to the appellant is required.  38 C.F.R. § 3.159(c); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's statements in support of the claim are of record, including testimony provided at a November 2011 Travel Board hearing before the undersigned.  The hearing focused on the elements necessary to substantiate her increased rating claim and the Veteran demonstrated that her actual knowledge of the elements necessary to substantiate the claim for benefits through her testimony.  The Board finds that, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Disability Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's Graves' disease initially manifested as hyperthyroidism.  She had radioactive iodine (RAI) treatment in 2007, and again in 2008, and then progressed to hypothyroidism.  See January 2008 VA treatment record.  The Veteran's Graves' disease has been rated under Diagnostic Code 7900.  38 C.F.R. § 4.119.  Her thyroid disability is presently rated at 10 percent disabling, and the question before the Board is whether there is evidence to support a higher rating.  

Under Diagnostic Code 7900, hyperthyroidism with tachycardia, which may be intermittent, and tremor, or; continuous medication required for control, is rated 10 percent disabling.  Hyperthyroidism with tachycardia, tremor, and increased pulse pressure or blood pressure is rated 30 percent disabling.  A 60 percent rating is appropriate where there is hyperthyroidism with emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure.  Where there is thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms, the disability is rated 100 percent disabling.  38 C.F.R. § 4.119.  The same criteria apply for 30 and 60 percent ratings, respectively, under Diagnostic Code 7901 for toxic adenoma of the thyroid gland.  Id.  As such, Diagnostic Code 7901 will not be discussed separately in this analysis, as the same reasoning is applicable to any application of those criteria. 

The Board notes that it has considered whether Diagnostic code 7902 could also apply, but the record lacks evidence of nontoxic adenoma with disfigurement of the head or neck.  Id.  

The symptoms of hypothyroidism that remain following the RAI treatment may be properly considered under Diagnostic Code 7903 for hypothyroid disabilities.  Diagnostic Code 7903 provides a 10 percent rating for fatigue or continuous medication required for control of hypothyroidism and a 30 percent rating for hypothyroidism manifested by fatigability, constipation and mental sluggishness.  That code provides for a 60 percent rating when the disorder causes muscular weakness, mental disturbance, and weight gain, and a 100 percent rating when the disorder causes cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.

Considering Diagnostic Code 7900, at no time during the period on appeal has the Veteran ever demonstrated tachycardia, tremor, and increased pulse or blood pressure.  A few of these symptoms occurred at some point during the timeframe on appeal, but never have they all occurred at the same time to such an extent that a 30 percent rating would be warranted.  

The only evidence of tachycardia occurred at the July 2005 VA examination.  No other treatment records have indicated the occurrence of tachycardia.  More recent examinations in 2014 and 2015 specifically found no evidence of tachycardia.

With respect to tremors, the evidence indicates that the symptom was present intermittently during the period on appeal.  The July 2005 examiner specifically found that there were none present.  In March 2006, the Veteran complained of tremors, but she subsequently denied tremors during multiple treatments between May 2006 and July 2007.  Later, in March 2008, the Veteran again indicated that she experienced tremors.  At no time since March 2008 is there either lay evidence or medical evidence in the record of tremors.  

Generally, the record lacks evidence of increased pulse or blood pressure.  The Veteran's pulse ranged on physical examination from 60 (June 2009) to 90 (January 2006) beats per minute throughout her treatment reports.  Notable higher blood pressure readings include 129/93 (March 2008), 130/76 (December 2010), 138/80 (April 2014), and 150/90 (February 2015).  Significantly, the February 2015 examiner stated that this was not a manifestation of increased blood pressure related to the Veteran's thyroid condition.

Without evidence of tachycardia, tremor, and increased pulse or blood pressure, a 30 percent rating under Diagnostic Code 7900 is not warranted.  

As noted above, a 30 percent rating under Diagnostic Code 7903 would require evidence of fatigability, constipation and mental sluggishness.  Importantly, the Veteran has asserted these very symptoms in a November 2009 statement asserting that she warranted a higher rating.  Similarly, the Veteran reported alternating bouts of constipation and diarrhea during treatment in April 2012, but indicated that she usually had daily bowel movements.  

The Board acknowledges that the Veteran reported "mental sluggishness" for the period on appeal.  While there is nothing in the record to suggest as much other than the Veteran's November 2009 statement, there is likewise no clear evidence to contradict it.  The Board questions the credibility of this assertion, because she only asserted this symptom in a single statement to the Veterans Benefits Administration (VBA) one time, and in conjunction with a claim for increased benefits.

Similarly, the Board acknowledges that the Veteran reported fatigue for much of the period on appeal.  In addition to the November 2009 statement, she reported fatigue at her July 2005 and March 2008 VA examinations, and reported suffering from fatigue in her November 2011 Board hearing testimony.  The only evidence against a finding of symptoms of fatigue was the April 2014 examiner's report indicating that there was no evidence that she suffered from fatigue at that time.  

Despite these self-reported findings, the Board determines that the Veteran has not credibly reported constipation during the period on appeal, such that a 30 percent rating would be warranted.  The Veteran is, of course, competent to document that she experiences constipation, as such knowledge is well-within the knowledge of a layperson, and of course no one is better situated to document such symptomatology than the Veteran herself.  The question remains, however, whether such evidence is credible.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  In this case, the Board finds that it is not.  The Veteran's descriptions of her alleged constipation symptomatology contradict evidence of record, thus diluting the credibility of those assertions.  The Veteran first asserted that she had constipation in November 2009.  This claim is inconsistent with the remaining evidence of record, in that, as discussed more below, her regular thyroid-related treatment failed to document such symptomatology, despite the fact that the purpose of that regular treatment was specifically to determine how her thyroid condition was progressing, including the assessment of current symptomatology.  Further, considering the fact that the November 2009 statement specifically and only identified the three symptoms that would warrant a higher, 30 percent rating (fatigability, mental sluggishness, and constipation), and that the statement was submitted not to a medical provider, but to the VBA, the Board finds that the statement was merely made for the purpose of seeking additional benefits with no clinical findings in support.  This significantly detracts from the credibility of the Veteran's statement regarding the alleged symptom.

The only other evidence of record of constipation is indicated in April 2012 and May 2012 treatment notes.  At those times, the Veteran reported alternating bouts of constipation and diarrhea, but that she usually had bowel movements daily.  Notably, she was not diagnosed with constipation; all that is of record is her lay statements in this regard.  Constipation is manifested by "infrequent or difficult evacuation".  See Dorland's Illustrated Medical Dictionary at 408 (32d ed. 2012).  The Veteran's statement does not describe "infrequent or difficult evacuation".  Rather, she indicates daily bowel movements.  Further, her "constipation" alternates with diarrhea, which strongly suggests that there was not actually "infrequent or difficult evacuation."  This finding is also consistent with the Veteran's May 2007 statement, in which she alleged "severe gastrointestinal symptoms" and did not identify constipation.

In July 2005, a VA examiner specifically found that the Veteran did not experience constipation.  Both the April 2014 and February 2015 examiners found that there were no gastrointestinal symptoms associated with the Veteran's thyroid condition, and the record does not otherwise demonstrate that the Veteran experienced constipation as a result of her thyroid condition.  

Without either a clear statement from the Veteran, or consistency between the Veteran's statement and her reports to treatment providers during her very regular thyroid-related treatment, the Board does not find her contentions regarding constipation to be credible.  Caluza, 7 Vet. App. at 511-12.

In short, whereas her lay testimony concerning constipation is not credible, there simply is no probative evidence that the Veteran experienced that symptom at any time during the period on appeal.  Without evidence of all three symptoms identified in the criteria for a 30 percent rating under Diagnostic Code 7903 - fatigability, constipation and mental sluggishness - the Board finds that a 30 percent rating is not warranted.  38 C.F.R. § 4.119, Diagnostic Code 7903.

There are no grounds to warrant a 60 percent rating under either Diagnostic Code 7900 or 7903, as the evidence is clear that the thyroid condition has not manifested in any psychiatric condition, including emotional instability (7900) or mental disturbance (7903).  While the Veteran has been granted service connection for major depressive disorder, following the June 2010 VA psychiatric examination, that examination report indicated that the depression was secondary to the thyroid condition, but failed to indicate that the depression was a symptom of the condition.  VA examiners in April 2014 and February 2015 both made similar findings, indicating that the Veteran's psychiatric symptoms were not a part of her thyroid condition; the Veteran has been separately assigned a 30 percent rating for that disability.  

Also with respect to the possibility of a 60 percent rating, the Veteran's symptomatology picture fails to meet other criteria for that higher rating.  Applying Diagnostic Code 7900, as discussed above, that there is no evidence of increased pulse or blood pressure, as required for a 60 percent rating.  While the Veteran indicated muscular weakness in May 2007 (for consideration under Diagnostic Code 7903), that statement alone does not warrant a 60 percent rating.  

Extraschedular Consideration

Finally, the Board has analyzed whether referral for extraschedular consideration is warranted.  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for her thyroid condition, as well as major depressive disorder, migraine headaches, status-post hysterectomy, carpal tunnel syndrome with degenerative joint disease of the left wrist and hand, patellar femoral syndrome with degenerative joint disease of the right knee, tendonitis of the right wrist, eczema, and a right shoulder strain.  The Veteran's combined disability rating is currently 80 percent, and she is in receipt of special monthly compensation for the loss of use of a creative organ. 

Whether looking at one disability or the combined effects of all of the service-connected disabilities, extraschedular referral is not warranted absent the presence of governing norms, such as marked interference with employment or frequent hospitalizations.  See 38 C.F.R. § 3.321(b)(1).  Such is not present in this case.  

The Veteran has not alleged and the record does not support a finding that she has been hospitalized at any time as a result of her service-connected disabilities.  Examination reports from the period on appeal indicate that the Veteran has maintained full-time employment, and other than being tired at work (see November 2011 hearing transcript), her service-connected disabilities have not caused any significant interference with her employment.  See VA examination reports from June 2011, April 2014, February 2015).  

To the extent that the Veteran's service-connected disabilities impact her ability to work, those limitations are reflected by the combined ratings currently assigned.  She is unquestionably still able to perform her job.  Marked interference with employment above that already accounted for by the currently assigned combined disability ratings is not present.  

No other situation akin to the demonstrative governing norms is shown by the evidence of record to include the lay statements.  Simply put, the Veteran's service-connected disabilities do not present an exceptional or unusual disability picture.  

Total Disability Rating Based on Individual Unemployability (TDIU)

As there is no suggestion in the record of unemployability, the issue of entitlement to a TDIU has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

Entitlement to an initial rating greater than 10 percent for Graves' disease and a thyroid disorder is denied.  




____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


